Case 8:15-cv-02034-JVS-JCG Document 1127-6 Filed 05/03/21 Page 1 of 3 Page ID
                                 #:77113

                                                         FILED PUBLICLY
                                                         PURSUANT TO COURT
                                                         ORDER AT DOCKET NO.
                                                         1116




                     EXHIBIT 73




                       DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 73
Case 8:15-cv-02034-JVS-JCG Document 1127-6 Filed 05/03/21 Page 2 of 3 Page ID
                                 #:77114


Message
From:         Scott Ferrell [/0=FIRST ORGANIZATION/OU=EXCHANGE ADMINISTRATIVE GROUP
              (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=SFERRELL]
Sent:         10/25/2012 5:40:30 PM
To:           Dave Reid [dreid@trialnewport.com]
Subject:      RE: Himalaya




50-6111
      4 9e-vv4a,
                                  fag.
NEwPORT TRIAL GROUP
E: sierrell@trialnewport.corn
W www.trialnewport.corn
T: 949.706.6464



From: Dave Reid
Sent: Thursday, October 25, 2012 4:58 PM
To: Scott Ferrell
Subject: Himalaya
Scott,


I need to give you a full portfolio update but I haven't had the time to put it all together. I'm hoping to get that to you
soon so you are in the loop on progress. Spoiler alert: I am very close with a few that we can close soon. PERFECT.


I had a convo with Angel Garganta (                                                .        .


He contacted me out of the blue and told me they had located the records for Harris and Schonover. They have
confirmed that Harris' call was not recorded. He then read to me the transcript of Schonover's call. I believe this is one
of the first ones we filed so the content of the conversation is not really private or personal in any way. He just asks
what their most successful product is and then nothing else is disclosed and the conversation ends.




Dave


NEWPORT TRIAL GROUP
A Professional Corporation
David W. Reid
Attorney
895 Dove Street, Suite 425
Newport Beach, CA 92660
(949) 706-6464
(949) 706-6469 - Fax




                                                      CONFIDENTIAL                                                   NTG006390



                                       DECLARATION OF JOSHUA S. FURMAN                                            EXHIBIT 73
Case 8:15-cv-02034-JVS-JCG Document 1127-6 Filed 05/03/21 Page 3 of 3 Page ID
                                 #:77115


dreid@trialnewport.com
www.trialnewport.com



The preceding em.ail message(including any attachments)c•ontains informMion that may be conilden,protected by the attorney-client or other applicable privileges, or
constitutes non •public information. It is intended to he conveyed only to the designated ro:ipient(5). If you are not an intended riKipient of this message,please notify thc
sender by reply':\g to this =wage arid then delete it from your system. Use: dissemination, or reproduction of this mer,sage by unintended recipients is not authorized arid
may he unlawful




                                                                             CONFIDENTIAL                                                                            NTG006391



                                                       DECLARATION OF JOSHUA S. FURMAN                                                                           EXHIBIT 73
